Citation Nr: 1639070	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-17 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Jim S. Moore


ATTORNEY FOR THE BOARD

G. Wasik, Counsel







INTRODUCTION

The Veteran had active duty service from November 1984 to May 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in St. Petersburg, Florida.  

In May 2013, the Veteran requested to testify before a Veterans Law Judge at a video conference hearing.  In August 2013, the request for the hearing was withdrawn.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has a traumatic brain injury due to being exposed to explosions during active duty.  The service personnel records reveal that the Veteran served with an artillery unit.  The Veteran has argued that his exposure to the overpressure from the firing of thousands of artillery shells was sufficient to cause a traumatic brain injury.  The Veteran has submitted military documents which indicate that there is an area of overpressure behind artillery pieces when they fire.  Additionally, there is evidence that he experienced other explosions during active duty and after discharge.  A March 2012 Vet Center record reveals the Veteran reported he was exposed to explosions during active duty including two artillery blasts and two mine explosions.  An assessment of traumatic brain injury was made.  The Veteran informed another clinician that he was diagnosed with traumatic brain injury in 2007 after exposure on October 3, 2007 to an explosion of a 80 mm mortar and on October 11, 2007 with a exposure to the explosion of a 120 mm rocket during his Iraq deployment.  These incidents occurred after the Veteran's discharge when he was working as a civilian with the 2nd Stryker Cavalry Regiment.  

Associated with the claims file are clinical records which include diagnoses of traumatic brain injury.  It is not apparent if these diagnoses were based on the Veteran's in-service exposure to artillery and/or other explosions or rather was due to the post-service explosions in 2007.  The Veteran has not been afforded a VA examination to determine whether the Veteran has a traumatic brain injury and, if so, whether it is etiologically linked to his active duty service to include exposure to the firing of artillery pieces.  As there is evidence of potential in-service trauma in the form of artillery firing and possibly other traumatic events, and there are a few clinical records which include assessments of traumatic brain injury and the Veteran's allegations of a link, the Board finds that a VA examination is required to determine if the Veteran has a traumatic brain injury due to active duty service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding evidence pertinent to the Veteran's claim.  

2.  Then, the Veteran should be afforded a VA examination by an appropriately qualified health care professional to determine the nature, extent and etiology of any residuals of a traumatic brain injury present during the period of the claim.  The examiner should elicit a history of the Veteran's reported exposure to explosions and/or the overpressure from the firing of artillery pieces.  

      All pertinent evidence of record must be made available to and reviewed by the examiner.  Based upon the review of the Veteran's pertinent history and the examination results, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran has residuals of a traumatic brain injury which originated during active duty or is otherwise etiologically related to the Veteran's active duty service.  

Inform the examiner that the Veteran's exposure to the firing of artillery pieces during active duty is presumed and also that the Veteran was exposed to at least two explosions after his discharge in 2007.  

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  
  
3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




